Citation Nr: 1811381	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-28 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability (neck disability), to include as secondary to the service-connected back disability.  

2.  Entitlement to service connection for a neurological disorder of the left upper extremity, to include peripheral neuropathy and cervical radiculopathy.  

3.  Entitlement to service connection for a neurological disorder of the right upper extremity, to include peripheral neuropathy and cervical radiculopathy.  

4.  Entitlement to a disability rating in excess of 10 percent prior to February 12, 2013, and in excess of 20 percent thereafter, for degenerative joint disease of the lumbar spine (back disability).  

5.  Entitlement to an effective date prior to January 29, 2013, for the grant of total disability based on individual unemployability (TDIU).  



REPRESENTATION

Veteran represented by:	Alexandra M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1969 and from June 1986 to March 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2012 and May 2013 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2015, the Veteran, in Wilkes-Barre, Pennsylvania, testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the virtual file and reviewed. 

This case was previously before the Board in December 2015, at which time it was remanded for further development.  In May 2016, VA sent the Veteran a letter asking him to identify any relevant private treatment records and authorize VA to obtain them; however, the Veteran did not respond to this request.  The Board notes that the duty to assist is not a one-way street; the Veteran has a duty to cooperate with VA and facilitate needed development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  By attempting to assist the Veteran, the Agency of Original Jurisdiction (AOJ) substantially complied with the remand directives, and a further remand is not required in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the remaining requested development has been completed, no further action to ensure compliance with the remand directives is required.  See id.

In December 2015, the Board remanded the issue of service connection for a shrapnel wound.  A July 2017 rating decision granted service connection for scar residuals of a shrapnel wound, which constituted a full grant of the benefit sought on appeal.  Accordingly, the claim is no longer in appellate status and is thus not currently before the Board.  

The Veteran's back disability was initially assigned a noncompensable rating.  The May 2012 rating decision assigned a 10 percent rating effective August 31, 2010, and a May 2013 rating decision assigned a 20 percent rating effective February 12, 2013.  Although an increased rating was granted for the back disability, the issue remained in appellate status, as the maximum schedular rating had not been assigned for the entire period on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The Veteran filed a claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  The record contains a diagnosis of cervical radiculopathy of the bilateral upper extremities.  Accordingly, the Board has recharacterized and broadened the bilateral upper extremity peripheral neuropathy claims to claims of service connection for a neurological disorder of the bilateral upper extremities, to include peripheral neuropathy and cervical radiculopathy.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (finding that what constitutes a claim is not limited by a lay veteran's assertion of her condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

The issues of service connection for disabilities of the neck and bilateral upper extremities and an earlier effective date for the grant of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The competent and probative evidence is at least in equipoise as to whether symptoms of the Veteran's back disability more nearly approximate muscle spasm resulting in abnormal gait prior to February 12, 2013.  

2.  The weight of the competent and probative evidence is against finding forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine as of February 12, 2013, and prior to May 22, 2017.  

3.  The competent and probative evidence is at least in equipoise as to whether symptoms of the Veteran's back disability more nearly approximate forward flexion to 30 degrees or less as of May 22, 2017.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but no higher, for a back disability prior to February 12, 2013, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5242 (2017).  

2.  The criteria for a disability rating in excess of 20 percent for a back disability as of February 12, 2013, and prior to May 22, 2017, have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5242.  

3.  The criteria for a disability rating of 40 percent, but no higher, for a back disability as of May 22, 2017, have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5242.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA sent a letter to the Veteran in October 2011, prior to adjudication of his claim.  

Next, VA has a duty to assist the Veteran in the development of the claim, including assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

All available, identified medical records have been associated with the virtual file and considered.  The Veteran was afforded relevant VA examinations in September 2010, February 2013, March 2014, and May 2017.  In light of the foregoing, the Board will proceed to the merits of the appeal.

II.  Increased Rating 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Id.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the disorder.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one disorder is not duplicative of the symptomatology of the other disorder.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

The Veteran contends that he is entitled to a disability rating in excess of 10 percent prior to February 12, 2013, and in excess of 20 percent thereafter, for his back disability, evaluated under Diagnostic Code 5242 for degenerative arthritis of the spine.  

The diagnostic codes for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also Diagnostic Code 5003); and 5243 Intervertebral Disc Syndrome (IVDS).  

Diagnostic Codes 5235 through 5243 are rated using the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  

The General Rating Formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, General Rating Formula.  

For purposes of this issue, the Board notes that under the General Rating Formula for diseases and injuries of the spine, ratings are assigned, in pertinent part, as follows:  a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  And a 100 percent disability rating is warranted for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  See 38 C.F.R. § 4.71a, General Rating Formula.  

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula, Note (5).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of Sections 4.40 and 4.45 pertaining to functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2017).  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain during flare-ups and after repetitive use over time.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 208 (1995); 38 C.F.R. § 4.59 (2017). 

The Board notes that 38 C.F.R. § 4.59, entitled "Painful motion," states, in pertinent part:  "The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint."  In Burton v. Shinseki, the Court stated that the scope of § 4.59 is not limited to arthritis claims.  25 Vet. App. 1, 5 (2011).  

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 
10 percent rating for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  


A.  Prior to February 12, 2013

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a disability rating of 20 percent, but no higher, is warranted for a back disability prior to February 12, 2013.  

In September 2010, a VA examiner found forward flexion to 70 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees, without objective evidence of pain on active range of motion and no additional limitations after three repetitions.  The examiner found no ankylosis or IVDS.  The examination reflects the Veteran's report of stiffness and constant pain, at times rendering him unable to walk.  The Veteran reported being able to walk .25 miles and the examiner noted that the Veteran walks with a cane, has a slow gait, and mild dragging of the feet.  The examiner indicated no spasm, guarding, pain with motion, tenderness, or weakness.  09/24/2010, VA Examination.  

In correspondence received by VA in September 2012, the Veteran refuted the September 2010 VA examiner's finding of no spasms, stating that he experiences back spasms on a daily basis and that he takes medication to treat muscle spasms.  09/27/2012, Congressionals.  The Veteran's treatment records demonstrate that his treatment plan included medication for muscle spasms prior to February 12, 2013.  See 03/08/2013, CAPRI.  

In light of the above, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran had back spasms prior to February 12, 2013.  Taking into consideration the September 2010 VA examiner's finding of a slow gait with dragging feet, the Board finds that the competent and probative evidence is at least in equipoise as to whether the Veteran's symptoms of the service-connected back disability more nearly approximate the criteria for a 20 percent rating prior to February 12, 2013, to include muscle spasm resulting in abnormal gait.  See 38 C.F.R. § 4.71a, General Rating Formula.  

The Board finds that a rating in excess of 20 percent is not warranted for the Veteran's back disability based on limitation of motion, as the weight of the competent and probative evidence is against finding forward flexion of the thoracolumbar spine to 30 degrees or less or ankylosis of the entire thoracolumbar spine.  The September 2010 VA examiner found forward flexion to 70 degrees with no additional limitation of range of motion after three repetitions, and no ankylosis of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula.  

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher and/or additional evaluation for his back disability based on the evidence.  See 38 C.F.R. § 4.71a.  The Board notes that the benefit of the doubt has been applied, where applicable.

B.  As of February 12, 2013, and prior to May 22, 2017

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a disability rating in excess of 20 percent for a back disability as of February 12, 2013, and prior to May 22, 2017, is not warranted.  

In February 2013, a VA examiner found forward flexion to 50 degrees, extension to 30 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees, with objective evidence of pain at zero degrees in all six motions.  After three repetitions, the examiner found forward flexion to 50 degrees, extension to 30 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  Functional impairment due to the back disability was noted as pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  The Veteran reported experiencing flare-ups five to six times per week, with an average duration of three to four hours.  The Board acknowledges that the duration of flare-ups is stated to be three or four days, but finds that it is likely a typographical error and that the examiner intended to write three to four hours.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); see also Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (explaining that an examination report "must be read as a whole").  The examiner indicated guarding or muscle spasm resulting in an abnormal gait, normal muscle strength testing, normal reflex examination, and no other neurological abnormalities due to the back disability.  The Veteran reported regular use of a back brace and constant use of supportive shoes.  02/12/2013, VA Examination.  

In March 2014, a VA examiner found forward flexion to 65 degrees, extension to 20 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 15 degrees, with objective evidence of pain at the same respective endpoints of motion, and no ankylosis.  The Veteran reported constant use of a cane.  03/27/2014, CAPRI.  

In April 2015, the Veteran testified that he has constant back pain, it is hard to bend over, he loses his balance often, and has sleep problems, and that he has to lie down for a few hours every day due to his back.  04/14/2015, Hearing Testimony.  

The Board finds that during the period in question, a rating in excess of 20 percent is not warranted for the Veteran's back disability based on limitation of motion, as the weight of the competent and probative evidence is against finding forward flexion of the thoracolumbar spine to 30 degrees or less or ankylosis of the entire thoracolumbar spine.  The February 2013 and March 2014 VA examinations found forward flexion to 50 degrees and 65 degrees, respectively.  The March 2014 VA examiner found no ankylosis, and although the February 2013 VA examination did not specifically find no ankylosis, such a finding may be logically inferred, as the examiner did not determine all spinal segments to be fixed in a neutral position (zero degrees).  See Bastien, 599 F.3d at 1306; see also Monzingo, 26 Vet. App. at 106.  

The Board acknowledges the February 2013 VA examiner's findings of objective pain at zero degrees in all six motions, but assigns more probative weight to the range of motion measurements after repetitive use testing, which showed no additional limitation in terms of degrees of range of motion after three repetitions.  Objective evidence of pain does not in and of itself demonstrate range of motion limited to the degree at which pain begins.  In other words, the Board finds that the repetitive-use testing measurements more accurately reflect the Veteran's effective range of motion than the point at which objective pain is noted.  

Even if it was found that the September 2010, February 2013, and March 2014 VA examinations did not adequately address the Section 4.40, Section 4.45, Section 4.49, DeLuca, and Mitchell criteria, the Board finds that further development is not necessary, as an estimate of the additional range-of-motion loss due to pain, excess fatigability, incoordination, or weakened movement during flare-ups and/or after repetitive use over time for the relevant periods would have little probative value due to the amount of time that has elapsed.  In addition to testing, the Veteran has been asked to describe functional loss and impairment in various situations and he did not describe loss of motion to the degree required for a higher rating.  Simply put, after taking into account the medical findings and lay statements, the evidence does not suggest that motion is limited to the requisite degree for a higher rating.  As such, the Board finds that remanding for this purpose would only delay the claim, with no benefit to the Veteran, as it is highly unlikely that doing so will demonstrate entitlement to a higher rating based on limitation of motion.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution.").

The Veteran is also not entitled to a higher rating based on incapacitating episodes of IVDS, as the weight of the competent and probative evidence is against finding episodes of IVDS requiring bed rest prescribed by a physician totaling four weeks or more during any 12-month period.  The Board acknowledges that the February 2013 VA examination indicates incapacitating episodes due to IVDS having a total duration of at least six weeks in the past 12 months.  However, the Board finds that the weight of the competent and probative evidence is against finding IVDS or incapacitating episodes during the relevant period on appeal.  The March 2014 VA examiner found no IVDS and the Veteran's treatment records do not indicate a diagnosis of IVDS or prescribed periods of bed rest.  See 03/27/2014, CAPRI; 11/30/2016, Medical-Government.  The February 2013 VA examiner may have relied on the Veteran's self-reporting in finding incapacitating episodes of IVDS with a duration of six weeks or more.  In any event, the question of whether the evidence demonstrates incapacitating episodes due to IVDS is a question of fact for the adjudicator; thus, the finding of incapacitating episodes by the February 2013 VA examiner is assigned little probative weight.  The record contains no evidence verifying bedrest prescribed by a physician.

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher and/or additional evaluation for his back disability based on the evidence.  See 38 C.F.R. § 4.71a.  The Board notes that the benefit of the doubt has been applied, where applicable.

C.  As of May 22, 2017 

After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a disability rating of 40 percent, but no higher, is most nearly approximated for a back disability as of May 22, 2017.  

A May 22, 2017, VA examiner found forward flexion to 35 degrees, extension to 20 degrees, right lateral flexion to 15 degrees, left lateral flexion to 15 degrees, right lateral rotation to 15 degrees, and left lateral rotation to 15 degrees, with no additional loss of function or range of motion after three repetitions.  The examiner noted objective evidence of pain in all motions resulting in functional loss, without estimate the loss in terms of degrees of range of motion.  The Veteran reported difficulty with prolonged sitting, standing, ascending and descending stairs, driving, and repetitive movement, all of which result in decreased mobility, stiffness, pain, and lack of endurance.  The examiner found the following additional factors contributing to disability:  less movement than normal; weakened movement; instability of station; disturbance of locomotion; and interference with sitting and standing.  The examiner did not find ankylosis or IVDS to be present.  05/22/2107, C&P Exam.  Accordingly, the Board finds that the Veteran's back disability more nearly approximates the criteria for a 40 percent rating.  See 38 C.F.R. § 4.71a.

The Board finds that a rating in excess of 40 percent is not warranted for the Veteran's back disability based on limitation of motion, as the weight of the competent and probative evidence is against finding unfavorable ankylosis of the entire thoracolumbar spine during the period on appeal.  See 38 C.F.R. § 4.71a, General Rating Formula.  The May 2017 VA examiner found no ankylosis and did not find any spinal segment to be fixed at zero degrees.  

The May 2017 VA examiner stated that she was unable to say without resorting to mere speculation whether the Veteran's back disability is significantly limited during flare-ups or after repeated use over time due to pain, fatigue, instability, or weakness because he was not being examined during flare-ups or after repeated use over time.  In a recent opinion, the Court held that if an examiner determines that he or she cannot offer an opinion without resorting to speculation, it must be apparent that the inability to do so is due to a limitation of knowledge in the medical community at large, not a deficiency in the record or a limitation of the individual examiner.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  However, the Board finds that further development is not necessary, as it is highly unlikely that an estimate as to the additional range-of-motion loss due to pain, excess fatigability, incoordination, or weakened movement during flare-ups and/or after repetitive use over time would result in a finding of unfavorable ankylosis.  In addition to testing, the Veteran has been asked to describe functional loss and impairment in various situations and he did not describe loss of motion to the degree required for a higher rating.  Simply put, after taking into account the medical findings and lay statements, the evidence does not suggest that motion is limited so as to approximate ankylosis of the entire thoracolumbar spine required for a higher rating.  As such, the Board finds that remanding for this purpose would only delay the claim, with no benefit to the Veteran, as it is highly unlikely that doing so will demonstrate entitlement to a higher rating based on limitation of motion.  See Soyini, 1 Vet. App. at 546; see also Scott, 789 F.3d at 1381.  

The Veteran is not entitled to a higher rating based on incapacitating episodes of IVDS, as the weight of the competent and probative evidence is against finding incapacitating episodes of IVDS totaling six weeks or more in any 12-month period during the period on appeal.  See 38 C.F.R. § 4.71a, DC 5243.  The May 2017 VA examiner found no IVDS, and the Veteran's treatment records do not demonstrate a diagnosis of IVDS or periods of prescribed bed rest.  

All possibly applicable diagnostic codes have been considered in compliance with Schafrath, 1 Vet. App. at 593, but the Veteran could not receive a higher and/or additional evaluation for his back disability based on the evidence.  See 38 C.F.R. § 4.71a.  The Board notes that the benefit of the doubt has been applied, where applicable.


ORDER

A disability rating of 20 percent, but no higher, for a back disability prior to February 12, 2013, is granted.  

A disability rating in excess of 20 percent for a back disability as of February 12, 2013, and prior to May 22, 2017, is denied.  

A disability rating of 40 percent, but no higher, for a back disability as of May 22, 2017, is granted.  


REMAND

In May 2017, a VA examiner opined that the Veteran's neck disorder is not proximately due to, nor has it been aggravated by, his service-connected back disability.  In support, the examiner stated that the neck condition is at least as likely as not related to a post-service work injury.  An August 2017 addendum to the May 2017 examination opined that the neck disorder is solely the result of the post-service work injury.  The Board finds the rationale inadequate as to whether the neck disorder has been aggravated by the back disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As the Veteran is claiming entitlement to service connection for disorders of the bilateral upper extremities secondary to the neck disorder, the Board finds that the claims of service connection for disorders of the bilateral upper extremities are inextricably intertwined with the neck claim, and will defer consideration of those matters.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  The Board notes that a May 2017 VA examiner found radiculopathy of the cervical spine resulting in moderate paresthesias and/or dysesthesias and numbness of the bilateral upper extremities.  Additionally, the Board finds the claim of entitlement to an earlier effective date for the grant of TDIU to be inextricably intertwined with the neck and arm claims.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that an appropriate VA examiner provide an opinion as to whether the Veteran's neck disorder has been aggravated by his service-connected back disability.  An in-person examination is not required unless deemed necessary by the examiner.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's neck disorder has been aggravated (i.e., worsened beyond the normal progression of that disease) by his service-connected back disability?  

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

2.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


